Exhibit 12.1 Kimco Realty Corporation and Subsidiaries Computation of Ratio of Earnings to Fixed Charges For the six months ended June 30, 2013 Pretax earnings from continuing operations before adjustment for noncontrolling interests or income loss from equity investees $ 27,247,051 Add: Interest on indebtedness (excluding capitalized interest) 108,711,836 Amortization of debt related expenses 3,969,721 Portion of rents representative of the interest factor 3,550,810 143,479,418 Distributed income from equity investees 82,244,688 Pretax earnings from continuing operations, as adjusted $ 225,724,106 Fixed charges - Interest on indebtedness (including capitalized interest) $ 109,290,884 Amortization of debt related expenses 1,664,593 Portion of rents representative of the interest factor 3,550,810 Fixed charges $ 114,506,287 Ratio of earnings to fixed charges 2.0
